Broyles, C. J.
1. The single special ground of the motion for a new trial, not having been unqualifiedly approved by the trial judge, can not be considered by this court.
2. The evidence authorized the verdict, and the refusal to grant a new trial *222was not error. The facts of this case differentiate it from the cases cited in the brief of counsel for the plaintiff in error.
Decided April 14, 1931.
TP. TP. Larsen Jr., G. G. Groclceli, TP. E. While, for plaintiff in error.
J. A. Merrill, solicitor, contra.

Judgment affirmed.


Luke and Bloodworth, JJ., eoneur.